Exhibit 10.1




CRESTWOOD EQUITY PARTNERS LP
2018 LONG TERM INCENTIVE PLAN
Restricted Unit Award Grant Notice


Pursuant to the terms and conditions of the Crestwood Equity Partners LP 2018
Long Term Incentive Plan, (the “Plan”), and the associated Restricted Unit Award
Agreement, (the “Agreement”), Crestwood Equity GP LLC, a Delaware limited
liability company, the general partner (“General Partner”) of Crestwood Equity
Partners LP, a Delaware limited partnership (the “Partnership”), hereby grants
to the individual listed below (“you” or “Service Provider”) the number of
Restricted Units set forth below. A copy of the Plan and the Agreement may be
downloaded through your Solium account. Capitalized terms used but not defined
herein shall have the meanings set forth in the Plan. This Restricted Unit Award
(as defined below) is subject to the terms and conditions set forth herein as a
well as the terms and conditions set forth in the Agreement and the Plan, each
of which is incorporated herein by reference.
 
 
 
 
 
 
Service Provider:
 
 
 
 
 
Date of Grant:
 
                     ___, 20___(“Date of Grant”)
 
 
 
Number of Restricted Units Granted:
 
                     (the “Restricted Unit Award”)
 
 
 
Vesting Schedule:
 
The restrictions on the Restricted Unit Award will expire and the Restricted
Units granted pursuant to the Agreement will become transferable and
nonforfeitable:

Vesting Date
Vesting Percentage of Restricted Unit Award
 
 
 
 
 
 

 
 
provided, however, that such restrictions will expire on such dates only if you
remain a Service Provider to the General Partner, the Partnership or their
respective Affiliates continuously from the Date of Grant through the applicable
vesting date.








--------------------------------------------------------------------------------




 
 
Notwithstanding anything to the contrary herein or in the Agreement, the
Forfeiture Restrictions on the Restricted Unit Award shall immediately lapse,
and the Restricted Unit Award will be fully vested if:


(i) a Change in Control occurs;
(ii) your service relationship with the General Partner, the Partnership or any
of their Affiliates is terminated due to your death or Permanent Disability; or
(iii) your service relationship with the General Partner, the Partnership or any
of their Affiliates is terminated without Employer Cause, or you terminate your
service relationship for Employee Cause.


For purposes of this Restricted Unit Award, “Permanent Disability,”
“Employer Cause” and “Employee Cause” shall have the meaning given such terms in
any employment agreement between you and the General Partner, the Partnership or
any of their respective Affiliates. Provided, however, that if there is no
existing employment agreement between you and the General Partner, the
Partnership or any of their respective Affiliates, the term:
“Permanent Disability” shall mean your inability, with or without reasonable
accommodation, by reason of illness, incapacity, or other disability, to perform
your duties or fulfill your employment obligations, as determined by an officer
of the Company for a cumulative total of 180 days in any 12 month period;
“Employer Cause” shall mean that you (a) have been indicted or convicted of, or
have entered a plea of guilty or nolo contendere to, a felony charge or crime
involving moral turpitude, or, in the course of your employment have engaged in
fraudulent or criminal activity (whether or not prosecuted); (b) have failed to
follow reasonable directions of the General Partner, the Partnership or any of
their respective Affiliates, provided that the foregoing failure shall not be
“Employer Cause” if you in good faith believe that such direction is illegal and
promptly so notify the Board; (c) have failed to devote all of your professional
time to the General Partner, the Partnership and their respective Affiliates,
except as permitted by the General Partner, the Partnership and their respective
Affiliates; (d) have materially breached any policy or code of conduct of the
General Partner, the Partnership and their respective Affiliates; (e) have
received a kickback or rebate of any fee or expense paid by the General Partner,
the Partnership and their respective Affiliates; (f) have engaged in the use of
illegal drugs, the persistent excessive use of alcohol, or any other activity
that materially impairs your ability to perform your duties or results in
conduct bringing the General Partner, the Partnership or any of their respective
Affiliates into substantial public disgrace or disrepute, or (h) engage in
intentional, reckless, or grossly negligent conduct that has or is reasonably
likely to have a material adverse effect on the General Partner, the Partnership
or any of their respective Affiliates; and



2



--------------------------------------------------------------------------------




 
 
“Employee Cause” shall mean (a) a substantial and continuing diminution in the
nature of your responsibilities; (b) a material and continuing reduction in the
aggregated total of your base salary, target bonus percentage and target equity
percentage; or (C) reassignment by the General Partner, the Partnership or any
of their respective Affiliates of your principal place of employment to a
location more than fifty (50) miles from your principal place of employment on
the first day of employment, but excluding normal business travel consistent
with your duties, responsibilities and position; provided, however that Employee
Cause will not exist unless: (i) you have notified the General Partner in
writing within 30 days of the date you become aware of the event that would
constitute Employee Cause, with such notice setting forth such event in
reasonable detail; (ii) the event must remain uncorrected by the General
Partner, the Partnership or any of their respective Affiliates, as applicable,
for 30 days following the receipt of such notice (the “Notice Period”); and
(iii) you must actually terminate your employment within 30 days after the
expiration of the Notice Period.

By your signature and the signature of the Partnership’s representative below,
you and the Partnership hereby acknowledge receipt of the Restricted Unit Award
issued on the Date of Grant indicated above, which have been issued under the
terms and conditions of the Plan, the Agreement and this Restricted Unit Award
Grant Notice, and you agree to be bound to the terms of each such document..


Additionally, you are consenting to receive documents from the General Partner,
the Partnership and any plan administrator by means of electronic delivery,
provided that such delivery complies with the rules, regulations and guidance
issued by the Securities and Exchange Commission and any other applicable
government agency. This consent shall be effective for the entire time that you
are a participant in the Plan.
    
You acknowledge and agree that (a) you are not relying upon any determination by
the General Partner, the Partnership, any of their respective Affiliates, or any
of their respective employees, directors, officers, attorneys, or agents
(collectively, the “Partnership Parties”) of the Fair Market Value of the Units
on the Date of Grant, (b) you are not relying upon any written or oral statement
or representation of the Partnership Parties regarding the tax effects
associated with your execution of the Agreement and your receipt, holding and
vesting of the Restricted Unit Award, and (c) in deciding to enter into this
Agreement, you are relying on your own judgment and the judgment of the
professionals of your choice with whom you have consulted. You hereby release,
acquit and forever discharge the Partnership Parties from all actions, causes of
actions, suits, debts, obligations, liabilities, claims, damages, losses, costs
and expenses of any nature whatsoever, known or unknown, on account of, arising
out of, or in any way related to the tax effects associated with your execution
of the Agreement and your receipt, holding and exercise of the Restricted Unit
Award.


Furthermore, you understand and acknowledge that you should consult with your
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code with respect to the
Restricted Unit Award for which the restrictions have not lapsed. This election
(a form of which can be downloaded from your Solium account) must be filed no
later than 30 days after the Date of Grant set forth in this Restricted Unit
Award Grant Notice. This time period cannot be extended. You acknowledge (a)
that you have been advised to consult with a tax advisor


3



--------------------------------------------------------------------------------




regarding the tax consequences of the Restricted Unit Award and (b) that timely
filing of a Section 83(b) election is your sole responsibility, even if you
request the Partnership or its representative to file such election on your
behalf.


You further acknowledge receipt of a copy of the Plan and the Agreement and
agree to all of the terms and conditions of the Plan and the Agreement.


Note: To accept the Restricted Unit Award, execute this form and return an
executed copy to the Designated Recipient as indicated below by _________ ___,
20___. Failure to return the executed copy to the Designated Recipient by such
date will render this issuance invalid.


Please return the signed copy (scanned or faxed copies are acceptable) to:


Judy Riddle
Crestwood Equity Partners LP
2440 Pershing Road, Suite 600
Kansas City, MO 64108
Fax: 816-531-4680
judy.riddle@crestwoodlp.com






4



--------------------------------------------------------------------------------





CRESTWOOD EQUITY GP LLC,
a Delaware limited liability company




By:                        
Name:                        
Title:                        




Accepted by:




                        
[Name of Grantee]


Date:                        




Designation of Beneficiary:


                        
(Name of Beneficiary)


                        
(Relationship to Holder)


                        
(Street Address)


                        
(City, State, Zip Code)


                        
(Social Security Number)


SIGNATURE PAGE
TO
RESTRICTED UNIT AWARD GRANT NOTICE

